This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   HSBC BANK USA, NATIONAL
 3   ASSOCIATION AS TRUSTEE
 4   FOR SEQUOIA MORTGAGE TRUST
 5   2007-4, MORTGAGE PASS-THROUGH
 6   CERTIFICATES,

 7          Plaintiff-Appellee,

 8 v.                                                                    NO. A-1-CA-36651

 9 PAUL CHANDHOK,

10          Defendant-Appellant.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Alan Malott, District Judge

13 Rose L. Brand & Associates, P.C.
14 Eraina M. Edwards
15 Albuquerque, NM

16 for Appellee

17 Paul Chandhok
18 Albuquerque, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 VANZI, Chief Judge.
 1   {1}   Defendant Paul Chandhok appeals from the district court’s order denying his

 2 motion to vacate judgment. [RP 222-32; 233-35] In response to Defendant’s docketing

 3 statement, we proposed to affirm. Defendant has filed a memorandum in opposition

 4 (MIO). After due consideration, we are unpersuaded and therefore affirm.

 5   {2}   In his MIO, Defendant almost exclusively restates the arguments from his

 6 docketing statement. We will not revisit those arguments or restate principles of law

 7 we articulated in our calendar notice, but instead address what we perceive as newly

 8 presented. Defendant appears to argue in his MIO that we should treat his “Motion to

 9 Vacate Judgment” as a motion asserting the “defense of failure to state a claim upon

10 which relief can be granted,” [MIO 9 ¶ 15] and analyze it under Rule 1-012 NMRA.

11 [MIO 9 ¶¶ 14-15] We disagree, but regardless, Defendant has not addressed our

12 proposed conclusion that Plaintiff HSBC Bank USA, National Association as Trustee

13 for Sequoia Mortgage Trust 2007-4, Mortgage Pass-Through Certificates (the Bank)

14 has met our standing requirements. Again, the record supports the conclusion of the

15 district court that, at the time the complaint was filed, the Bank had possession of the

16 mortgage note, which was indorsed in blank. [RP 197-8 ¶ 5; RP 12]

17   {3}   For the reasons stated in our notice of proposed summary disposition and

18 above, we affirm the order of the district court denying Defendant’s motion to vacate.

19   {4}   IT IS SO ORDERED.



                                              2
1                               __________________________________
2                               LINDA M. VANZI, Chief Judge

3 WE CONCUR:



4 _________________________________
5 M. MONICA ZAMORA, Judge



6 _________________________________
7 EMIL J. KIEHNE, Judge




                                  3